Citation Nr: 0813710	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1971 to 
September 1975, from December 1976 to October 1978, and from 
October 1986 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that denied a compensable rating for the 
veteran's degenerative disc disease of the lumbar spine.  The 
claims file was subsequently transferred to the Portland, 
Oregon, RO.

While the appeal was pending, in July 2007, the RO granted a 
10 percent rating for the veteran's degenerative disc disease 
of the lumbar spine.

In February 2008, the veteran appeared before the undersigned 
for a hearing.  The transcript has been associated with the 
claims file.


FINDING OF FACT

The veteran's disability is not manifested by incapacitating 
episodes requiring bed rest prescribed by a physician, 
forward flexion is not limited to 60 degrees, combined range 
of motion is not limited to 120 degrees, nor does the veteran 
experience muscle spasms with extreme forward bending or 
otherwise.


CONCLUSION OF LAW

The criteria for a higher rating for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a.  Diagnostic Codes 5004, 5242, 5243 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran has been rated under Diagnostic Code (DC) 5242.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula) (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  These ratings 
are made with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Formula provides a 20 percent disability rating 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R.  § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Formula, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The veteran has had three VA exams since he filed his 
original claim in September 2004.  The most recent VA exam, 
dated June 2007, shows that the veteran complained of back 
symptoms in relation to bending, sudden movements, sitting 
and standing.  The pain was limited to the lumbosacral area, 
with periods of flare-up.  At that time, his last flare-up 
had been in January 2007 and caused him to take bed rest for 
approximately 3 days.

Since separation from service, the veteran has worked in the 
sheriff's office doing sedentary work.  He has pain at work 
but he manages to deal with it.  Flare-ups cause him to miss 
work for 3 to 4 days.

The veteran has pain with repeated bending.  He is able to 
rise from a chair and walk back and forth across a room and 
walk on toes and heels without problems.  The Trendelenburg, 
Lasegue, and Babinski tests were all negative.  Flexion was 
70 degrees, lateral flexion was 20 degrees bilaterally, 
rotation was 25 degrees bilaterally, and extension was 20 
degrees.  All motions, though slightly stiff, were 
essentially without pain.  Lateral motion and flexion, on 
repetition, did not cause decrease in range of motion.  Such 
medical findings provide evidence against this claim.

For treatment, the veteran was using his orthosis 
intermittently and was taking occasional, intermittent 
ibuprofen.  The diagnosis was degenerative disc disease. 

During the April 2005 VA exam, the veteran indicated that he 
had been having low back pain every other month lasting 3 to 
4 days, which he described as flare-ups.  Average discomfort 
during those times was 8/10.  He also described pain 
radiating down his left lower extremity.  On examination, 
there was no heat, tenderness to palpation, or complaint of 
pain.  Flexion measured at 90 degrees, extension at 25 
degrees, lateral flexion right at 20 degrees and left at 25 
degrees, with right rotation at 35 degrees and left at 45 
degrees.  There was no complaint of pain or limitation of 
motion with repetition.  The examiner indicated that 
functional impairment was slight to moderate with no 
fatiguability or incoordination and with minimal weakness.  
The major functional impact was the complaint of pain.

Again, these results would not indicate that a higher 
evaluation is warranted. 

The VA exam of August 2004 indicates that the veteran had 
pain weekly, and each flare-up lasted 2 days.  The veteran 
described the pain as aching and sharp in nature.  His pain 
was at a level of 8, and could be elicited by physical 
activity and relieved by rest and stretching.  He indicated 
that on occasion his leg would stop functioning normally.  He 
indicated incapacitating episodes as often as twice per year, 
lasting 3 days each incident.  In the past 12 months, the 
veteran had no incapacitating episodes.  

On examination there was no radiating pain on movement or 
muscle spasm or tenderness.  Flexion measured at 90 degrees, 
extension at 30 degrees, and bilateral lateral flexion at 30 
degrees, with bilateral rotation at 30 degrees.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or coordination.  No ankylosis 
was present, and no signs of intervertebral disc syndrome 
were present.  He was diagnosed with degenerative disc 
disease, with chronic low back pain.

Once again, the results do not indicate that the veteran's 
disability meets the criteria for a 20 percent evaluation, 
providing evidence against this claim. 

In addition to the VA exams, the veteran provided written 
statements describing his low back disability.  The most 
recent statement, received in November 2005, indicates that 
the veteran was having severe episodes of low back pain that 
caused functional impairment.  His flare-ups, at their worst, 
consisted of extreme pressure and pain in the low back, 
resulting in an inability to participate in normal activities 
such as sitting.  He stated that the episodes occurred every 
other month, followed by 3 weeks of stiffness and aching.  A 
flare-up in September 2005 required 3 days of bedrest 
followed by 8 days of pain.

At his hearing before the undersigned in February 2008, the 
veteran testified that in January 2008 he was bedridden for 4 
to 5 days, followed by 8 days of severe pain.  He indicated 
that he is incapacitated approximately 8-10 weeks per year.  
At times, certain movements cause severe pain to radiate down 
his left leg and can cause temporary paralysis, or an 
inability to walk, leaving the veteran bedridden.  The 
veteran testified that the pain is constant and he has to be 
aware of every movement he makes to keep from triggering an 
episode, or flare-up.  He indicated that the pain causes 
inflammation, and that swelling is present during his flare-
ups.  He further indicated that he was sensitive to touch.

The veteran testified that his January 2008 flare-up was the 
longest lasting flare-up that he has had.  He did not seek VA 
treatment because the facility is a 2.5 hour drive from his 
house, and during flare-ups, he is unable to drive or sit.  
He also indicated that the VA did nothing more than take x-
rays, prescribe Ibuprofen, and recommend bedrest.  He stated 
that he preferred to self treat flare-ups with Ibuprofen and 
exercise.  

The veteran further stated that the pain has limited his 
activities, such as airplane travel since he must walk around 
every 15-20 minutes.  He has no problems walking, but suffers 
pain while sitting, driving, twisting, and laying down.  
Driving is limited to 30 minute stretches.  When lying down, 
the veteran must watch his positioning and movements to avoid 
triggering a flare-up.  Each month the veteran has about 4 
bad days.  The first day of a flare-up generally requires him 
to lie down because of severe pain.

The Board has considered the veteran's statements.  However, 
as noted above, a 20 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
evidence shows the veteran's spine is not ankylosed and his 
range of motion is far greater than the limitations required 
for a rating in excess of 10 percent, even with consideration 
of his pain.  Therefore, the veteran is not entitled to an 
increased rating based upon the General Formula under DC 
5242.

The Board has also considered the DC 5243 and 
"incapacitating episodes".  Though the veteran has 
testified that he has been incapacitated and bedridden for 8 
to 10 weeks in the last year, the evidence does not show that 
bedrest was prescribed or that he was treated by a physician.  
Therefore, an increased rating is not warranted under DC 
5243.

As indicated above, in addition to the criteria listed at DC 
5242 and 5243, the Board must also consider whether a higher 
disability rating is warranted based on functional loss due 
to pain or weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exams 
show that the veteran has range of motion far greater than is 
required for an increased rating; however, the veteran 
reported severe low back pain, flare-ups, and incapacitation 
totalling 8-10 weeks in the past 12 months.  The June 2007 
examiner indicated that the veteran had pain with repeated 
bending at the waist, but that during range of motion 
testing, the veteran's movements were essentially without 
pain.  The veteran was able to rise from a chair and walk 
back and forth across a room and walk on toes and heels 
without problems.  Also, there was no additional limitation 
of range of motion upon repetitive movements, providing 
highly probative evidence against this claim.  

The April 2005 examiner indicated no heat, tenderness to 
palpation, or complaint of pain.  The veteran had no 
additional limitation or pain with repetitive motion.  The 
examiner indicated that functional impairment was slight to 
moderate, with no fatiguability, incoordination, and minimal 
weakness.  The major functional impact was the complaint of 
pain.  The findings of the VA examiner in August 2004 were 
similar.

The Board recognizes the veteran's complaints; however, it is 
important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified, let alone an increased evaluation.  Simply stated, 
the post-service medical records, including the VA 
examinations cited above, provide evidence against this 
claim, outweighing the statements of the veteran. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The veteran's contention that he is entitled to a higher 
evaluation is outweighed by VA exams that clearly indicate 
that he does not meet the standards for a higher evaluation.  
Thus, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent for his degenerative disc disease of the lumbosacral 
spine.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by a 
letter dated August 2004 that fully addressed all four notice 
elements and another letter, subsequent to the initial RO 
decision, dated March 2006 that fully addressed the Vazquez-
Flores criteria.  The August 2004 letter informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  The March 
2006 letter addressed the disability ratings and effective 
dates, and informed the veteran of the types of evidence that 
could be submitted to support an increased ratings claim.  
Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
rating decision issued in July 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted supporting lay statements and 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The veteran was afforded VA medical examinations in August 
2004, April 2005, and June 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


